Citation Nr: 1620938	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-39 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right foot condition. 

2. Entitlement to service connection for a left foot condition. 

3. Entitlement to service connection for a lung condition, to include as a qualifying chronic disability associated with Persian Gulf service under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Attorney


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran had active military service from March 1987 to June 1987, and from October 1988 to April 1994, including service in the Southwest Asia Theater of Operations.  The Veteran also served in the Army National Guard of Kansas from 1994 to 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This matter was previously before the Board in December 2012, at which time it was remanded for further development of the record.

The issue of entitlement to service connection for a lung condition, to include as a qualifying chronic disability associated with Persian Gulf service under 38 C.F.R. § 3.317, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the evidence is against finding that the Veteran injured his heels during a period of active duty for training.  

2. The Veteran's September 1988 entrance examination was negative for a diagnosed right or left heel/foot condition, and there is no clear and unmistakable evidence that a right or left heel/foot conditions existed prior to service. 

3. The service treatment records are negative for complaints or treatment pertinent to bilateral foot arthritis and right foot calcaneal fracture, which were first diagnosed many years discharge from service; a competent medical opinion concludes that current right and left foot/heel conditions were not incurred due to service.

CONCLUSIONS OF LAW

1. The criteria for service connection for a right heel/foot condition have not been met. 38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2. The criteria for service connection for a left heel/foot condition have not been met. 38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision as to the claim of service connection has been accomplished.  Through an August 2007 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claims of service connection and the general criteria for how VA assigns disability ratings and effective dates. See Dingess, supra.

The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection and encouraged him to submit any evidence in his possession.  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), VA outpatient treatment records, private medical records, and statements from the Veteran.  He was afforded a January 2016 VA examination.  The examiner reviewed the claims folder, queried the Veteran, and conducted a relevant clinical examination.  He provided a medical opinion with a complete rationale.  The January 2016 VA examination report is adequate for adjudication purposes. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service records after prior to 1988 are unavailable.  In March 2013, the agency of original jurisdiction (AOJ) contacted the Kansas National Guard and VA Records Management Center (RMC) for additional records.  The response from the National Guard was negative for any STRs in their possession; the RMC provided copies of additional STRs from the Veteran's period of reserve service in 1999.  In February 2014, the AOJ notified the Veteran of the unsuccessful attempts to obtain service records.  He was encouraged to submit any records in his possession. 

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran. See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The record reflects substantial compliance with the prior remands. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The current record includes: updated VA treatment records, a negative response from the RMC, and a January 2016 VA examination report.  The AOJ re-adjudicated the claim thereafter in a supplemental statement of the case.  

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Service Connection, generally 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is warranted for an injury incurred or aggravated during a period of INACDUTRA. 38 U.S.C.A. § 101(24)(C)(West 2014); 38 C.F.R. § 3.6(a) (2015).  In contrast, service connection may be granted for an injury or disease incurred or aggravated during a period of ACDUTRA. 38 U.S.C.A. § 101(24)(B) (West 2014); 38 C.F.R. § 3.6(a)(2015). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a)(2015).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the Veteran's periods of ACDUTRA is not appropriate.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); as discussed above, arthritis is a qualifying chronic disease. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about. Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003.

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service. See Smith v. Shinseki, 24 Vet. App. 40 (2010).  The presumption of soundness will apply to a period of ACDUTRA only if "veteran" status has been established through a prior period of active duty and an entrance examination was performed prior to the period of ACDUTRA. Id. 

A Bilateral Foot/Heel Disability - Factual Background 

The Veteran alleges that he suffered from bilateral heel fractures while he was on a period of active duty for training (or, boot camp) in the National Guard in 1987 (i.e., prior to his period of active duty in 1988). See, e.g., March 2013 Report of Contact.  

As noted above, the Veteran served on a period of Active Duty for Training from March 1987 to June 1987. See DD Form 214.  Service treatment records from that period of service are unavailable for review per an October 2013 Formal Finding of Unavailability. See October 2013 Memorandum.  In a September 1988 Applicant Medical Prescreening Form, the Veteran denied impaired use of the feet, and/or any painful or "trick" joints.  A September 1988 Report of Medical History reflects that the Veteran reported fracturing both heels in 1987 while in the National Guard at Fort Benning Georgia.  However, the feet were entirely normal on accompanying clinical evaluation.  A May 1989 active duty service treatment record reflects complains of right foot pain after running; the assessment was plantar fasciitis.  In November 1989, the Veteran was treated for a right hallux (great toe) contusion.  In June 1992, the Veteran was treated for a bee sting to the left foot.  In May 1993, he was treated for possible foreign bodies in the left foot after stepping on glass in a parking lot three days earlier.  Service treatment records contain no other complaints, treatment, or diagnoses pertaining to the right or left foot/heel. 

A June 1999 periodic (reserves) Report of Medical Examination reflects a normal clinical evaluation of the lower extremities and musculoskeletal system.  The Veteran expressly denied a history of foot trouble 

Following service, private treatment records dated in March 2006 show that the Veteran fell from a ladder and was treated for an open commuted fracture of the right heel involving the calcaneus.  He underwent surgical irrigation and debridement the following day.  

VA treatment records dated from 2008 to 2010 show a diagnosis of unspecified monoarthritis involving the foot and complaints of chronic pain along the right foot secondary to compound fracture of calcaneus with subtalar involvement.

The Veteran underwent a VA foot examination in September 2012.  At that time, he reported that he sustained a stress fracture to the right heel in boot camp from running, walking, and jumping.  He reported that this was confirmed with x-rays done at Fort Benning in 1985.  He stated that he re-injured his right foot in March 2006.  Current x-rays documented soft tissue swelling of the right foot.  The VA examiner opined that the foot condition was less likely than not incurred in or caused by the claimed in-service injury event.  The examiner reasoned, in part, that due to the (2006) fall involving a complex fracture, the lack of chronicity, and the involvement of comorbid conditions (osteomyelitis and diabetes), "it appears less likely than not that there was any worsening of his pre-existing condition by his active duty service in 1988 to 1994." 

The Veteran underwent another VA foot examination in January 2016, at which time the examiner diagnosed bilateral left foot degenerative arthritis, right foot traumatic arthritis, and status post open calcaneal fracture with surgical repair (right foot, 2006).  The Veteran reported sustaining a right open calcaneal fracture requiring internal fixation in 2006 and bilateral heel fractures during basic training at Fort Benning in 1985.  With respect to the question of whether the Veteran currently had residuals of reported bilateral heel fracture, the examiner noted that the Veteran's service treatment records did not reveal objective medical evidence of bilateral heel fractures existing prior to National Guard/Active Duty or during basic training.  Further, in 2006, the Veteran incurred a right open calcaneal fracture after a fall.  The examiner noted that this injury occurred after active duty and National Guard service, and that "he does have residuals of degenerative changes in the right heel secondary to THIS 2006 traumatic event."  In this regard, per the left foot x-ray, "the Veteran does have moderately severe degenerative changes at the talonavicular joint and this is an age related change as there is no evidence of a previous trauma/fracture."  The examiner went on to explain that if it was due to trauma, the x-ray would have specified traumatic degenerative changes. 

The examiner then opined that it was less likely than not the Veteran's current bilateral heel condition was etiologically related to any event during ACDUTRA and/or INACDUTRA service.  The examiner provided a lengthy rationale for this conclusion. 

With respect to whether there was clear and unmistakable evidence that the Veteran entered active military service (October 1988 to April 1994) with a pre-existing bilateral heel disorder, the examiner opined that there was no objective medical record/evidence indicating the Veteran entered active military service (October 1988 to April 1994) with a pre-existing bilateral heel disorder "as the entrance physical is negative as are other physician signed military physicals."  The examiner then opined that the current heel/foot disorders were not etiologically related to any event during active duty service and that review of the STRs did not support "any etiological related service event or evidence of bilateral heel fractures."  The examiner reasoned that, as previously stated, "the only fracture was to his right calcaneal and this occurred post-military in 2006 and cannot be related to any military period of service."  

Analysis 

In this case although the Veteran now claims that his current bilateral foot/heel disability is related to injury he sustained in boot camp or during some part of active training, there is no competent and credible evidence in the record that corroborates these assertions.  In this regard, the Board acknowledges that the RO contacted the Kansas National Guard, as well as the RMC, to obtain any outstanding STRs dated prior to his active duty service in 1988, and that no further records were found or located.  With respect to the Veteran's own statements that he incurred a bilateral heel fracture during boot camp, he is competent to report that he injured his heels at that time.  However, his historical accounts in this regard have been inconsistently reported and conflict with other medical and lay evidence of record; to this extent, his statements are not credible. Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

For example, on at least two occasions, the Veteran asserted that he fractured his heels in 1985, which was two years prior to his period of active duty for training in 1987, and three years before active duty service. See VA Examination Reports.  Additionally, although the Veteran reported that he "cracked" his heels in 1987 on his active duty Report of Medical History, the contemporaneous physical examination noted no such abnormalities of the feet.  Moreover, upon periodic examination in 1999, the Veteran expressly denied a past/current medical history of foot problems, arthritis, bone, joint and/or other deformities.  In fact, the first mention of right foot problems following active duty was not shown until 2006, when the Veteran fell from a ladder and sustained an open calcaneal fracture to the right foot.  Notably, at that time, the Veteran did not report any previous traumatic injury to the heel(s).  It was not until the Veteran's 2007 claim for service connection, and statements made in support therefor, that he reported an initial bilateral heel injury during boot camp/active duty for training.  

For all of these reasons, the Board finds the Veteran's assertions concerning a bilateral heel fracture during boot camp/active duty for training to be less than credible.  

The Veteran's assertions aside, the most probative medical evidence of record - namely, the 2016 VA examiner's opinion - found that it was less likely than not the Veteran's current bilateral heel condition was etiologically related to any event during ACDUTRA.  The examiner reviewed the entire claims file, the Veteran's statements concerning onset, and provided an extensive rationale supporting his conclusion.  For these reasons, the Board concludes that the VA opinion is highly probative.  

Even assuming, arguendo, that the Veteran did, in fact, sustain trauma to the heels/feet during active training, and/or prior to active duty service, there is no evidence of any continuing residuals or aggravation of such in the years after discharge from active duty for training and/or during active duty service.  

Again, although the Veteran reported a history of "cracked" heels on the Report of Medical History, ultimately, the Report of Medical Examination did not contain a diagnosis of a right or left foot or heel disability.  Moreover, the January 2016 VA examiner expressly opined that there was no objective medical record/evidence indicating the Veteran entered active military service (October 1988 to April 1994) with a pre-existing bilateral heel disorder.  As noted above, the examiner reviewed the Veteran's STRs, medical history, considered his statements regarding onset, and provided a supporting rationale for his conclusion.  For these reasons, the Board finds the January 2016 VA examiner's opinion to the most probative as to the issue of pre-existence.  

Based on the above, the Veteran is presumed to have been healthy/sound when he entered service.  Accordingly, the appropriate inquiry is whether a bilateral heel/foot condition was incurred in, rather than aggravated by service.

The evidence does not support entitlement to service connection for a right or left foot/heel disability on a direct basis to active service.  The service treatment records are entirely negative for objective findings of heel/foot fractures or arthritis.  Although the Veteran was treated on one-time bases for right plantar fasciitis, a foot contusion, and glass in the foot, these conditions are considered acute and transitory as no further treatment for such were noted in the STRs, or since service.  

The evidence demonstrates that right and left foot arthritis and right foot calcaneal fracture residuals first manifested many years following discharge from service, and subsequent to a post-service 2006 right calcaneal fracture.  Moreover, although the Veteran has been diagnosed with bilateral foot arthritis, a chronic disease, an award of service connection based solely on continuity of symptomatology is precluded here based on the Veteran's inconsistent, and thus, not credible statements, which are described in depth above. See Walker, supra.  

Perhaps most probative evidence in this case regarding the issue of nexus is the 2016 VA examiner's opinion that the current bilateral foot/heel conditions are not etiologically related to service.  Indeed, the VA examiner reviewed the claims file and the relevant medical history, considered the Veteran's statements as to onset, and concluded that the Veteran's left heel condition was attributable to age-related degenerative arthritis and the right heel condition (traumatic arthritis) was due to the 2006 calcaneal fracture.  For the reasons outlined above, the Board finds this opinion to be highly probative; notably, there are no medical opinions of record to the contrary. 

While the Veteran is competent to describe heel/foot pain, he is not competent to provide evidence as to more complex medical questions, as is the case here regarding the etiology of foot/heel fracture or arthritis. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In fact, x-rays were required in 2006 and 2016 to confirm the diagnoses of right calcaneal fracture and bilateral arthritis.  There is no competent medical opinion that relates the Veteran's right or left foot disabilities to service, and the only competent medical opinion states that is not related to any period of service.  The Board concludes that the preponderance of the evidence is against entitlement to service connection on a direct basis.


ORDER

Entitlement to service connection for a right foot/heel condition is denied. 

Entitlement to service connection for a left foot/heel condition is denied.


REMAND

The Veteran also seeks service connection for asthma and/or a lung condition, to include as a qualifying chronic disability associated with Persian Gulf service under 38 C.F.R. § 3.317.

The Board previously remanded this matter in December 2012 in order to provide the Veteran with a VA respiratory examination and medical opinion addressing whether the Veteran had an undiagnosed lung condition. See December 2012 Board remand directives.  The requested examination/opinion was obtained in January 2016.  At that time, the VA examiner did not diagnose any current or past respiratory/lung disorder(s); this was so despite the Veteran's inability to complete pulmonary function tests (PFTs) in 2008, 2012, and 2016, and a previous finding of asthma on VA examination in 2012.  Not only did the examiner fail to address the significance of these previous clinical findings, but he also failed to definitively state whether the Veteran did, in fact, have an undiagnosed lung condition, and/or why asthma, which was previously diagnosed during the appeal period, was no longer an appropriate diagnosis.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the deficiencies outlined above, the Board finds that an addendum opinion should be obtained upon remand. 
Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) relevant to the Veteran's claim.  Consent to obtain records should be obtained where necessary.

2. Obtain an addendum opinion, if possible from the January 2016 VA examiner of record, with respect to the Veteran's claimed respiratory disorder, to include asthma.  

If the original examiner is not available, forward the claims file to an appropriate examiner to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should provide an addendum opinion as to the following: 

(i) Is it at least as likely as not (a fifty percent probability or greater) that any respiratory disability diagnosed during the appeal period, to include asthma diagnosed on VA examination in 2012, is related to active duty service?

If the examiner does not deem asthma to be an appropriate clinical diagnosis, he/she should explain why this is so, and reconcile all previous asthma diagnoses/findings shown in the record. 

(ii) As the Veteran served in Southwest Asia theater of operations, if there are respiratory symptoms that are not attributable to a known diagnosis, is it at least as likely as not (a fifty percent probability or greater) that such are a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness.

In answering the above, the examiner should consider the Veteran's inability to complete PFTs conducted in 2008, 2012, and 2016.  

A detailed rationale for the opinion must be provided.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


